Citation Nr: 9923180	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-42 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder secondary to the veteran's service-connected right 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant had active service from July 1961 to July 1965, 
and from May 1967 to March 1968.  This case was originally 
before the Board of Veterans' Appeals (the Board) on appeal 
from a March 1996 rating decision of the North Little Rock 
Regional Office (RO) of the Department of Veterans Affairs.  
In March 1998 the Board issued a final decision that denied 
the appellant's claim for an increased evaluation for his 
service-connected right ankle disability, and reopened and 
remanded his claim for service connection for a left knee 
disorder secondary to the service-connected right ankle 
disability.  The Board also remanded the issue of entitlement 
to service connection for a low back disorder for further 
development.  The requested development was accomplished and 
the claims remain denied.  


FINDINGS OF FACT

1.  The preponderance of the credible and probative evidence 
of record shows that the veteran's left knee disability, 
currently diagnosed as residuals of left knee fracture post 
status open reduction and internal fixation with traumatic 
arthritis, is not directly related to the veteran's prior 
service; nor is it causally or etiologically related to the 
veteran's service-connected residuals of the right os calcis 
fracture with degenerative subtalar and talotibiale arthritic 
changes.

2.  The preponderance of the credible and probative evidence 
of record does show that the veteran's service-connected 
right heel disability aggravates the veteran's traumatic 
arthritis of the left knee.

3.  The medical evidence of record shows the veteran has a 
current disability of the lumbar spine.

4.  It has not been demonstrated by competent medical 
evidence that the veteran has a current low back disorder of 
service origin, or a low back disorder that is secondary to a 
service-connected right heel disorder.


CONCLUSIONS OF LAW

1.  Traumatic arthritis of the left knee was not incurred in 
active service, but is aggravated by the appellant's service-
connected right heel disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303, 3.310 (1998); Allen v. Brown, 
7 Vet.App. 439 (1995).

2.  The claim for service connection for a disability of the 
low back is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for left knee disorder as secondary to 
service-connected right heel disability

The Board concedes that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veteran's claim.

The veteran contends that his service-connected right 
heel/ankle disability has aggravated his left knee disorder.  
VA regulations provide that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a).  In 
addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that service connection can be granted under the provisions 
of 38 C.F.R. § 3.310(a) for aggravation of a nonservice-
connected disability.  That is, if a service-connected 
disease or injury causes additional impairment of earning 
capacity for a nonservice-connected disability, that 
additional impairment is compensable.  There does not have to 
be an etiological basis between the service-connected and 
nonservice-connected disability.  See Tobin v. Derwinski, 2 
Vet. App. 34 (1991); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
91993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Service medical records reveal that the veteran sustained a 
fracture of the right os calcis during his period of active 
service in April 1965.  This was treated by a closed 
reduction and immobilization.  During the second period of 
active service, the veteran was treated for complaints of 
increasing pain and difficulty walking due to his right 
heel/ankle disorder.  He was hospitalized in December 1967 
and a Service Medical Evaluation Board in February 1968, 
determined that the veteran was unfit for further military 
service due to a diagnosis of posttraumatic arthritis of the 
right subtalar with ankylosis, partial, subtalar joint, right 
foot, secondary to fracture of the right os calcis.  

VA examination report dated April 1968 noted that physical 
examination of the right leg revealed some gross deformity of 
the posterior aspect of the os calcis.  There was also some 
gross deformity posteriorly which showed evidence of an old 
fracture of the os calcis.  There was also evidence of 
minimal degenerative arthritis of the right subtalar joints 
which potentially could become very severe in the future.  

Following VA examination, the RO awarded service connection 
by rating decision of June 1968 for fracture, right os calcis 
with minimal degenerative arthritis, right subtalar joint.  A 
20 percent disability evaluation was assigned.  By rating 
decision dated April 1997, the RO increased the rating to 30 
percent disabling for "fractured right os calcis with 
degenerative arthritis."

Medical evidence of record indicates that the veteran 
originally injured his left knee in 1980 as a result of being 
struck by a motor vehicle.  He subsequently underwent 
surgical open reduction and internal fixation of the left 
knee.  Thereafter, he also developed traumatic arthritis of 
the left knee.  

VA examination report dated January 1988 noted that the 
veteran complained that his right heel was bothering him more 
since he had fractured his left knee and had to bear more 
weight on his right heel.  He was observed to have a normal 
gait and did not appear to be in distress.  The diagnosis was 
old fracture, right heel, with residuals.

VA examination report dated May 1989, noted the veteran 
walked without any limp or gait abnormality.  He used no 
canes, crutches or other assistive devices to ambulate with.  
X-rays of the right foot and ankle revealed no degenerative 
changes of the subtalar joint.  X-rays of left knee revealed 
old fracture of the tibial plateau, which did extend into the 
joint. There was also some mild degenerative changes of the 
knee.  The medical examiner further opined that there was no 
connection between the right os calcis injury and the injury 
sustained to the left knee.  

However, beginning in 1993, there is both private and VA 
medical evidence of record to support the veteran's 
contention that his service-connected right heel/ankle 
disability does aggravate his left knee disorder.

VA outpatient treatment records dated July 1993, noted that 
the veteran's right subtalar arthrosis and left knee 
degenerative joint disease were "debilitating diseases that 
probably exacerbate each other."  In August 1994, it was 
noted that the right subtalar arthrodesis was compounding the 
left knee pain.  

Private medical treatment record dated March 1994, from Dr. 
Albert MacDade, noted that the veteran walked with an 
antalgic gait with limp favoring the right lower extremity.

Private medical records from John Finck, M.D., dated from 
April 1991 to December 1996, show initial treatment for a 
back injury in April 1991 and residual problems related 
thereto.  However, in February 1995, it was noted that the 
veteran had difficulty with his gait on the right side due to 
the previous fracture; diagnoses included status post 
calcaneal fracture and arthritis of knee.  In April 1996, it 
was noted that the physician suspected that the right ankle 
has put a stress on the left knee through the years.

An April 1996 statement from Dr. Finck noted that pain in the 
right foot has caused recent difficulties with the veteran's 
left knee.

A statement dated April 1996, from Dr. Finck, noted that the 
veteran had ambulation difficulty due to the right foot 
causing increased weight loan on the left knee with frequent 
exacerbations of arthritic discomforts.  

In a March 1997 VA examination report, the medical examiner 
opined that the left knee function was impaired because of 
the fracture line across the joint surface, and the 
irreversible damage to the cartilage resulting in an 
arthritic process with use.  The injury was not impaired by a 
remote effect from the right ankle.

VA outpatient treatment record dated April 1998 noted 
continued complaints of left knee and right heel pain.  The 
assessment was posttraumatic DJD left knee with 
tender/prominent right heel.  It was further noted that the 
painful right heel causes the veteran to increase weight 
bearing on the left knee aggravating the DJD.  He was to 
continue use of shoe insert on right and a cane to decrease 
the weight on the left knee until ready for joint 
replacement.

VA examination report dated May 1998, noted the use of a cane 
in the right hand.  The diagnoses were:  (1) left knee, 
degenerative arthritis, secondary effects of trauma fracture; 
(2) right os calcis, fracture, remote; degenerative subtalar 
and talotibiale arthritic changes to the effects of trauma; 
(3) remote open reduction, internal fixation of left knee 
fracture, remote; (4) remote manipulation and fittings, right 
os calcis.  The examiner further opined as to a possible 
relationship between the service-connected right heel/ankle 
disability and the nonservice-connected left knee disorder as 
follows:  

The patient's right ankle disability and 
current left knee disorder gives the 
patient two areas of pain that are 
essential areas as far as weight-bearing 
activity is concerned.  The patient's 
left knee disorder is related to 
attempted usage in a failing joint.  The 
onset was the initial incident of trauma.  
Further, the right ankle disability is 
unique to itself in that the patient has 
a painful subtalar joint which affects 
the function of the foot and ankle.  In 
both of these areas, the patient has 
demonstrable mechanical joint changes and 
these changes are reasonable explanations 
for the patient to have symptoms.  Each 
one aggravates the other.  It would be 
conjecture to establish a degree of 
aggravation or disability for that 
matter.  [Emphasis added]

Medical statement dated October 1998 from Dr. Finck indicated 
that he continued to treat the veteran for post traumatic 
arthritis right calcaneus as well as degenerative cartilage 
changes of the left knee.  "He was felt to have developed 
degenerative changes probably due to change of gait from his 
calcaneal fracture."  

The Board finds based on all the evidence of record, in 
accordance with applicable law and regulations, that the 
medical evidence appears to be in relative equipoise as to 
whether the service-connected right heel disability 
aggravates the left knee disorder.  Therefore, giving the 
appellant the benefit of all reasonable doubt, the Board 
finds that the medical evidence of record does show that the 
appellant's right heel disability has proximately resulted in 
some aggravation of the left knee arthritis.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Pursuant to law, therefore, 
to the extent there is aggravation, service connection is in 
order.



II.  Service connection for a low back disorder

The veteran contends that service connection is warranted for 
his current low back disability because it is either: (1) 
etiologically related to an in-service injury as a result of 
a fall while aboard ship; or (2) is aggravated by his 
service-connected right heel disability.

Under 38 U.S.C.A. § 1110, 1131, compensation will be provided 
if it is shown that the veteran suffers from a disease or 
injury incurred in or aggravated by service.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Moreover, there must 
be medical evidence that links a current disability with 
events in service or with a service-connected disability.  
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the veteran's claim for entitlement to service 
connection, either on a direct or secondary basis, for a low 
back disorder.

Review of the service medical records from the veteran's 
first period of active service, revealed that in December 
1961, the veteran was seen with complaint of back pain; 
examination revealed mild thoracic kyphosis and tenderness to 
percussion over the lumbar spine.  In January 1992, he 
continued to complain of vague aching pain of the upper back 
after prolonged sitting.  The upper thoracic vertebra were 
moderately kyphotic.  X-rays were reported as early 
degenerative arthritic changes.  He was referred for 
orthopedic consultation.  The orthopedic report dated January 
1962, a marked dorsal kyphosis and lumbar lordosis due to the 
residuals of a juvenile epiphysitis (Scheuermann's disease) 
of adolescence.  It was also specifically noted that "[h]e 
does not have arthritis."  A treatment note dated October 
1962, noted complaint of chronic back pain.  It was also 
noted that he had a history of back pain for many years and 
diagnosis of Scheuermann's disease in January 1962.  He was 
advised to continue his exercises.  

It is noted that these inservice complaints were for upper 
back pain; and there is no further reference to the back in 
the service medical treatment records from either period of 
active service.  Furthermore, both the discharge examination 
report from the first period of service, dated July 1965, and 
the service re-enlistment examination report dated May 1967, 
were negative for any back abnormality or disability.  
Additionally, it is noted that there is no mention of 
complaint, finding, treatment or diagnosis relative to a fall 
in-service as recently alleged by the veteran.

Review of the post-service medical evidence of record reveals 
no evidence of a back disorder until April 1991 when the 
veteran suffered an industrial injury which has subsequently 
prevented him from returning to work.  He apparently injured 
his back while lifting an 80 pound crank shaft.  It is also 
of record that the veteran had apparently lifting such weight 
on a frequent basis for years.  Review of private medical 
records as well as VA medical treatment records and 
examination reports revealed continuing treatment thereafter 
for low back pain radiating to the buttocks and legs.  
However, there is no clinical or medical opinion evidence as 
to a relationship between the veteran's low back disorder and 
his prior service or his service-connected disability.

The current diagnosis is lumbar discopathy, L5-S1, with facet 
degenerative disease and clinical kyphos, developmental lower 
thoracic.  It is noted that congenital or developmental 
defects are not diseases or injuries within the meaning of 
legislation applicable to service connection.  38 C.F.R. 
§ 3.303(c).

The only evidence of record that supports the appellant's 
contentions is his own lay statements and testimony provided 
in a personal hearing held in December 1996.  As a layman the 
appellant is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that his current low back 
disorder began in service or that there is a link between 
this disorder and his periods of service, or a link between 
this disorder and his service-connected disability, this 
claim must be deemed not well grounded and therefore denied.  
As noted above, the service medical records are silent as to 
a chronic low back disorder.  Current diagnosis of kyphosis 
is a congenital/developmental disorder which can not be 
service-connected unless shown to be aggravated by service 
and there is no evidence of such permanent aggravation.  
Also, there is no medical evidence that links his post-
service diagnosis of lumbar discopathy, L5-S1, with facet 
degenerative disease either to his prior periods of service 
or his service-connected right heel disability.

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for a low back disorder.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Whereas the Board 
has determined that the appellant's claim for service 
connection is not well grounded, VA has no further duty to 
assist the appellant in developing facts in support of this 
claim.  Schroeder v. West, No. 97-131 (U.S. Vet. App. Feb. 8, 
1999); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Here, the appellant had not made VA 
aware of specific, additional evidence that is not of record 
which could serve to well ground his claim.  The RO fulfilled 
its obligation under section 5103(a) in the statement of the 
case (SOC) and supplemental statements of the case (SSOC's) 
which informed the appellant that the reason his claim for a 
low back disorder had been denied was that there was no 
medical evidence of a link between this disorder and his 
prior service or his service-connected disability.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).


ORDER

Entitlement to service connection for the aggravation of the 
post-service left knee arthritis secondary to the appellant's 
service-connected right heel disability is granted.

Entitlement to service connection for a low back disorder is 
denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


